Case:15-10161-KHT Doc#:31 Filed:07/22/20                    Entered:07/22/20 07:26:44 Page1 of 1

(COB #228 voApp4CompReimExpNew)(03/09)




                  IN THE UNITED STATES BANKRUPTCY COURT
                                            District of Colorado ,
                                         HONORABLE Kimberley H. Tyson

In re:
              Angela Monique Maestas

Debtor(s)
                                                         Case No.:      15−10161−KHT
                                                         Chapter:       7
SSN/TID
Nos.    xxx−xx−2086


                        ORDER APPROVING APPLICATION FOR COMPENSATION
                               AND REIMBURSEMENT OF EXPENSES

    The Trustee having filed an Application for Compensation and Reimbursement of Expenses, and
notice and an opportunity for hearing having been given to all creditors, and no requests or objections
having been timely filed, and the Court having thereafter duly examined and considered the Trustee's
Application and attached Exhibit A included therein, it is:

     Ordered that reasonable compensation for actual and necessary services rendered and reimbursement
of actual and necessary expenses incurred are hereby awarded or allowed to the persons and in the
amounts listed in Exhibit A of the Trustee's Application.

Dated: 7/22/20                                         BY THE COURT:
                                                       s/ Kimberley H. Tyson
                                                       United States Bankruptcy Judge
